Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT

FIFTH AMENDMENT, dated as of June 22, 2018 (this “Amendment”), to the Credit
Agreement referred to below, among US FOODS, INC., as the Borrower, the other
Loan Parties party hereto, CITICORP NORTH AMERICA, INC. (“Citi”), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), and the Lenders and
other financial institutions party hereto. Capitalized terms are used herein as
defined in Section 1 hereof.

RECITALS

WHEREAS, the Borrower is party to the Credit Agreement, dated as of May 11,
2011, by and among the Borrower, Citi as the Administrative Agent and Collateral
Agent, and the Lenders and other financial institutions party thereto, as
amended by the First Amendment, dated as of June 7, 2013 (the “First Credit
Agreement Amendment”), as amended and restated by the Second Amendment, dated as
of June 27, 2016, as amended by the Third Amendment, dated as of February 17,
2017, and as amended by the Fourth Amendment, dated as of November 30, 2017
(such Credit Agreement, as the same may be further amended, restated, modified
and supplemented from time to time prior to the Fifth Amendment Effective Date
(as defined below), the “Existing Credit Agreement”; the Existing Credit
Agreement as amended pursuant to this Amendment, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders effect certain amendments
and modifications to the Existing Credit Agreement, including a repricing of the
existing Initial Term Loans, all as described herein;

WHEREAS, each existing Term Loan Lender with respect to the Initial Term Loans
(each, an “Existing Term Loan Lender”; the existing Initial Term Loans held by
it, its “Existing Term Loan”) that executes and delivers a signature page to
this Amendment (a “Consent”; each such Existing Term Loan Lender delivering a
Consent, a “Continuing Term Lender” and the Initial Term Loans of such
Continuing Term Lender, the “Repriced Term Loans”) will thereby agree to the
terms of this Amendment;

WHEREAS, upon the Fifth Amendment Effective Date, each Person that is listed on
the signature pages hereto as a “New Term Loan Lender” (each, a “New Term Loan
Lender”) and the Administrative Agent have agreed, upon the terms and subject to
the conditions set forth herein, that each such New Term Loan Lender will make
Term Loans in an aggregate principal amount not to exceed the amount set forth
opposite such New Term Loan Lender’s name under the heading “Additional Repriced
Term Loan Commitment” on Schedule A hereto (as to each such New Term Loan
Lender, its “Additional Repriced Term Loan Commitment”, and term loans made by
each New Term Loan Lender in respect thereof, its “Additional Repriced Term
Loans”);



--------------------------------------------------------------------------------

WHEREAS, the proceeds of the Additional Repriced Term Loans will be used by the
Borrower to (i) repay in full the outstanding principal amount of the Existing
Term Loans that are not continued as Repriced Term Loans hereunder and (ii) pay
accrued interest on any of the foregoing and any related premiums, fees and
expenses;

WHEREAS, the Additional Repriced Term Loans and the Repriced Term Loans will
constitute one Tranche of Initial Term Loans and will otherwise have the terms
as set forth in the Credit Agreement;

WHEREAS, the Borrower, the Continuing Term Lenders, the New Term Loan Lenders
and the Administrative Agent are willing to agree to this Amendment on the terms
set forth herein;

WHEREAS, the Borrower, the other Loan Parties and the Collateral Agent are party
to a Guarantee and Collateral Agreement, dated as of May 11, 2011, as amended by
the First Credit Agreement Amendment (the “Guarantee and Collateral Agreement”),
and have agreed to provide certain acknowledgements and reaffirmations that the
grant of security interests contained in the Guarantee and Collateral Agreement
shall continue in full force and effect notwithstanding the terms of this
Amendment and the effectiveness of the Credit Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Defined Terms; References.

(a) Unless otherwise specifically defined herein, each term used herein that is
defined in the Existing Credit Agreement has the meaning assigned to such term
in the Existing Credit Agreement, provided that, if the definition of such term
is amended hereby, then such term shall have the meaning assigned thereto in the
Credit Agreement.

(b) From and after the Fifth Amendment Effective Date, all references to the
“Credit Agreement” in any Loan Document and all references in the Existing
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Existing Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Section 2. Consents etc.

(a) Each of the Continuing Term Lenders, the New Term Loan Lenders, the
Administrative Agent and the Collateral Agent consents to and approves this
Amendment and the amendments to the Existing Credit Agreement effected hereby.

(b) Subject to the terms and conditions hereof, each New Term Loan Lender
severally agrees to make, in a single draw on the Fifth Amendment Effective
Date, one or more Term Loans in Dollars to the Borrower in an aggregate
principal amount not to exceed the amount set forth opposite such Term Loan
Lender’s name on Schedule A hereto under the heading “Additional Repriced Term
Loan Commitment,” as such amount may be adjusted or reduced pursuant to the
terms hereof. The Borrower shall provide the Administrative Agent notice prior
to 9:30 A.M. (or such shorter period as may be agreed to by the Administrative
Agent in its reasonable discretion), New York City time (which notice shall be
irrevocable after funding) on the Fifth Amendment Effective Date specifying the
amount of the Additional Repriced Term Loans to be borrowed on the Fifth
Amendment Effective Date. Upon receipt of such notice the Administrative Agent
shall promptly notify each applicable Lender thereof. Each Lender having an
Additional Repriced Term Loan Commitment will make the amount of its pro rata
share of the Additional Repriced Term Loan Commitments available, in each case
for the account of the Borrower at the office of the Administrative Agent
specified in subsection 10.2 of the Existing Credit Agreement prior to 12:00
Noon, New York City time (or, if the time period for the Borrower’s delivery of
notice was extended, such later time as agreed to by the Borrower and the
Administrative Agent in its reasonable discretion), on the Fifth Amendment
Effective Date in funds immediately available to the Administrative Agent.

(c) Substantially concurrently with the issuance and funding of the Additional
Repriced Term Loans, the Borrower shall prepay all of the Existing Term Loans
that are not continued as Repriced Term Loans in an amount equal to the
aggregate outstanding principal amount thereof, together with all accrued but
unpaid interest on all of the Existing Term Loans (including interest on any
Existing Term Loans that are continued as Repriced Term Loans). The requirement
to deliver a notice pursuant to subsection 3.4(a) of the Credit Agreement is
hereby waived by the Lenders in connection with any prepayment of such Existing
Term Loans on the Fifth Amendment Effective Date. The Lenders hereby agree to
waive the requirements in subsection 3.8 of the Credit Agreement in connection
with the funding of any Additional Repriced Term Loans on the Fifth Amendment
Effective Date and the repayment of any Existing Term Loans that are not
continued as Repriced Term Loans.

(d) Interest will accrue on the Repriced Term Loans and Additional Repriced Term
Loans from and after the Fifth Amendment Effective Date. The initial Interest
Period applicable to the Repriced Term Loans and Additional Repriced Term Loans
that are Eurocurrency Loans shall be the period identified by the Borrower in
the borrowing notice relating to the Additional Repriced Term Loans referenced
in subsection 2(b) above, which period may at the Borrower’s election be shorter
than one month.

 

3



--------------------------------------------------------------------------------

Section 3. Amendments to the Credit Agreement.

(a) The Existing Credit Agreement is hereby amended to effect the foregoing and
as follows:

(1) Subsection 1.1 of the Existing Credit Agreement is hereby amended by adding
the following new definitions, to appear in proper alphabetical order:

“Fifth Amendment”: the Fifth Amendment, dated as of the Fifth Amendment
Effective Date, among the Administrative Agent, the Collateral Agent, the
Borrower and the Lenders party thereto.

“Fifth Amendment Effective Date”: June 22, 2018.

(2) Subsection 1.1 of the Existing Credit Agreement is hereby further amended to
amend the following definitions to read in their entirety as follows:

“Applicable Margin”: (A) (a) with respect to ABR Loans during the period from
the Restatement Effective Date until the Third Amendment Effective Date, the
rate per annum specified in this Agreement as in effect immediately prior to the
Third Amendment Effective Date and (b) with respect to Eurocurrency Loans during
the period from the Restatement Effective Date until the Third Amendment
Effective Date, the rate per annum specified in this Agreement as in effect
immediately prior to the Third Amendment Effective Date; (B) (a) with respect to
ABR Loans during the period from the Third Amendment Effective Date until the
Fourth Amendment Effective Date, 1.75% per annum and (b) with respect to
Eurocurrency Loans during the period from the Third Amendment Effective Date
until the Fourth Amendment Effective Date, 2.75% per annum; (C) (a) with respect
to ABR Loans during the period from the Fourth Amendment Effective Date until
the Fifth Amendment Effective Date, the rate per annum specified in this
Agreement as in effect immediately prior to the Fifth Amendment Effective Date
and (b) with respect to Eurocurrency Loans during the period from the Fourth
Amendment Effective Date until the Fifth Amendment Effective Date, the rate per
annum specified in this Agreement as in effect immediately prior to the Fifth
Amendment Effective Date; and (D) (a) with respect to ABR Loans during the
period from the Fifth Amendment Effective Date and thereafter, 1.00% per annum
and (b) with respect to Eurocurrency Loans during the period from the Fifth
Amendment Effective Date and thereafter, 2.00% per annum.”

“Initial Term Loan”: any Term Loan made pursuant to subsection 2.1(a), the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment; and collectively, the “Initial Term Loans”.

 

4



--------------------------------------------------------------------------------

“Initial Term Loan Commitment”: as to any Lender, (w) prior to the Third
Amendment Effective Date, its obligation to make Initial Term Loans to the
Borrower pursuant to subsection 2.1(a) and the Second Amendment in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule A under the heading “Term Loan Commitment”, (x) on and after the
Third Amendment Effective Date and prior to the Fourth Amendment Effective Date,
its obligation to make Initial Term Loans to the Borrower pursuant to subsection
2.1(a) and the Third Amendment in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A to the Third
Amendment under the heading “Additional Repriced Term Loan Commitment”, (y) on
and after the Fourth Amendment Effective Date and prior to the Fifth Amendment
Effective Date, its obligation to make Initial Term Loans to the Borrower
pursuant to subsection 2.1(a) and the Fourth Amendment in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule A to the Fourth Amendment under the heading “Additional Repriced Term
Loan Commitment”, and (z) on and after the Fifth Amendment Effective Date, its
obligation to make Initial Term Loans to the Borrower pursuant to subsection
2.1(a) and the Fifth Amendment in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule A to the Fifth
Amendment under the heading “Additional Repriced Term Loan Commitment” in each
case as such amount may be adjusted or reduced pursuant to the terms hereof and
thereof. The original aggregate amount of the Initial Term Loan Commitment on
the Restatement Effective Date is $2,200.0 million.

(3) Subsection 1.1 of the Existing Credit Agreement is hereby further amended by
deleting the defined terms “Adjustment Date”, “Compliance Certificate” and
“Pricing

Grid”.

(4) Subsection 2.5(e) of the Existing Credit Agreement is hereby amended to read
in its entirety as follows:

“(e) Notwithstanding any provision of this Agreement to the contrary, for
purposes of this Agreement, including the provisions of this subsection 2.5, (w)
after giving effect to the transactions contemplated by the Second Amendment,
the Second Incremental Term Loan Commitments (as defined in the Second
Amendment) shall constitute Initial Term Loan Commitments hereunder (and shall
not constitute Incremental Term Loan Commitments or Incremental Commitments
hereunder) and the Second Incremental Term Loans (as defined in the Second
Amendment) shall constitute Initial Term Loans hereunder (and shall not
constitute Incremental Term Loans or Incremental Loans hereunder), (x) after
giving effect to the transactions contemplated by the Third Amendment, the
Additional Repriced Term Loan Commitments (as defined in the Third Amendment)
shall constitute Initial Term Loan Commitments hereunder (and shall not
constitute Incremental Term Loan Commitments or Incremental

 

5



--------------------------------------------------------------------------------

Commitments hereunder) and the Repriced Term Loans and Additional Repriced Term
Loans (each as defined in the Third Amendment) shall constitute Initial Term
Loans hereunder (and shall not constitute Incremental Term Loans or Incremental
Loans hereunder), (y) after giving effect to the transactions contemplated by
the Fourth Amendment, the Additional Repriced Term Loan Commitments (as defined
in the Fourth Amendment) shall constitute Initial Term Loan Commitments
hereunder (and shall not constitute Incremental Term Loan Commitments or
Incremental Commitments hereunder) and the Repriced Term Loans and Additional
Repriced Term Loans (each as defined in the Fourth Amendment) shall constitute
Initial Term Loans hereunder (and shall not constitute Incremental Term Loans or
Incremental Loans hereunder), and (z) after giving effect to the transactions
contemplated by the Fifth Amendment, the Additional Repriced Term Loan
Commitments (as defined in the Fifth Amendment) shall constitute Initial Term
Loan Commitments hereunder (and shall not constitute Incremental Term Loan
Commitments or Incremental Commitments hereunder) and the Repriced Term Loans
and Additional Repriced Term Loans (each as defined in the Fifth Amendment)
shall constitute Initial Term Loans hereunder (and shall not constitute
Incremental Term Loans or Incremental Loans hereunder).”

(5) Subsection 3.4(a) of the Existing Credit Agreement is hereby amended by
amending the last two sentences thereof to read in their entirety as follows:

“If at any time after the Fifth Amendment Effective Date and on or prior to the
six-month anniversary thereof, the Borrower pursuant to this subsection 3.4(a)
makes an optional prepayment in full of the Initial Term Loans pursuant to a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each Lender, a prepayment premium of 1.00% of the
aggregate principal amount of Initial Term Loans being prepaid. If at any time
after the Fifth Amendment Effective Date and on or prior to the six-month
anniversary thereof any Lender is replaced pursuant to subsection 10.1(g) or
10.1(h) in connection with any amendment of this Agreement (including in
connection with any refinancing transaction permitted under subsection 10.6(g)
to replace the Initial Term Loans) that results in a Repricing Transaction, such
Lender (and not any Person who replaces such Lender pursuant to
subsection 10.1(g) or 10.1(h)) shall receive a fee equal to 1.00% of the
principal amount of the Initial Term Loans of such Lender assigned to a
replacement Lender pursuant to subsection 10.1(g) or 10.1(h).”

 

6



--------------------------------------------------------------------------------

(6) Subsection 3.7 of the Existing Credit Agreement is hereby amended by
inserting “(a)” after the heading thereof and by inserting a new subsection
(b) at the end thereof to read as follows:

“(b) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, this Agreement and the other Loan Documents may be amended
to replace the LIBOR Rate (and the Adjusted LIBOR Rate) with a comparable or
successor floating rate made available by the Administrative Agent to its
customers with syndicated credit facilities of this type (or a successor to such
successor rate) either (x) at such time as the Administrative Agent determines
that there is a broadly accepted rate for syndicated credit facilities of this
type, as agreed between the Administrative Agent and the Borrower (but not, for
the avoidance of doubt, any other Lender), in each case in their reasonable
discretion, or (y) as consented to by the Required Lenders and the Borrower;
provided that the consent of the Required Lenders may be obtained through
negative consent, which shall be deemed to be given so long as the Lenders are
given notice of such amendment and the Required Lenders shall not have objected
in writing to the Administrative Agent and the Borrower within five Business
Days of the date of such notice; provided, further, that (i) any such successor
rate shall be applied by the Administrative Agent in a manner consistent with
market practice and (ii) to the extent such market practice is not
administratively feasible for the Administrative Agent, such successor rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower, which application shall
in no event result in a higher cost of funding than Loans bearing interest at
ABR; provided, further, that at the prior written request of the Borrower or the
Administrative Agent, the Administrative Agent and the Borrower shall negotiate
in good faith to amend the definition of LIBOR Rate (and Adjusted LIBOR Rate)
and the other applicable provisions in this Agreement and the other Loan
Documents to preserve the original intent thereof in light of the foregoing
amendments described in this subsection 3.7(b). Notwithstanding any other
provision in this Agreement to the contrary (including in Section 10.1), any of
the foregoing amendments pursuant to this subsection 3.7(b) shall become
effective without any further action or consent of any other party to this
Agreement other than as set forth above.”

(7) Subsection 6.2(a) of the Existing Credit Agreement is hereby amended by
(i) deleting the phrase “(a “Compliance Certificate”)” therein and (ii) amending
clause (ii) in its entirety to read “[reserved]”.

 

7



--------------------------------------------------------------------------------

Section 4. Reaffirmation of the Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement, including the guaranty of the Obligations,
the grants of Liens on the Collateral to secure the Obligations, and the
covenants and agreements contained therein, is hereby acknowledged and
reaffirmed and shall continue in full force and effect. Notwithstanding the
terms of this Amendment and the effectiveness of the Credit Agreement, the
Guarantee and Collateral Agreement and all of the Collateral described therein
do and shall continue to secure the payment of all Obligations of the Loan
Parties under the Loan Documents, in each case, as amended by this Amendment.

Section 5. Representations and Warranties. In order to induce the Lenders to
enter into this Amendment and to either continue their Existing Term Loans as
Repriced Term Loans and/or make Additional Repriced Term Loans, the Borrower and
(as to subsections 5(a) and 5(b) below) each other Loan Party represents and
warrants to each Lender that as of the Fifth Amendment Effective Date:

(a) the execution, delivery and performance by such Loan Party of this Amendment
are within such Loan Party’s corporate or other organizational powers, have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party, and will not (i) violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect or (ii) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) on any of such Loan Party’s
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation;

(b) this Amendment constitutes a legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and

(c) after giving effect to this Amendment, all representations and warranties of
the Borrower contained in the Existing Credit Agreement are true and correct in
all material respects on and as of the Fifth Amendment Effective Date, except to
the extent that any such representations and warranties expressly relate to a
given date, in which case they were true and correct in all material respects as
of such date.

Section 6. Conditions to Effectiveness. The agreements and amendments set forth
in Sections 2 and 3 of this Amendment shall become effective on the date (the
“Fifth Amendment Effective Date”) that each of the following conditions shall
have been satisfied:

(a) Counterparts. The Administrative Agent shall have received (i) a counterpart
of this Amendment executed by each of the Loan Parties, (ii) a counterpart of
this Amendment (or Consent in the form attached hereto) executed by Continuing
Term Lenders who in the aggregate constitute Required Lenders and (iii) a
counterpart of this Amendment (or Consent in the form attached hereto) executed
by each New Term Loan Lender;

 

8



--------------------------------------------------------------------------------

(b) Corporate Certificates and Authorizations. The Administrative Agent shall
have received customary secretary’s certificates related to organizational
documents, resolutions and officer incumbency, as well as good standing
certificates (or similar document to the extent relevant in the applicable
jurisdiction of organization), with respect to each Loan Party;

(c) Legal Opinions. The Administrative Agent shall have received written
opinions of (i) Debevoise & Plimpton LLP, New York counsel to the Loan Parties,
and (ii) Richards, Layton & Finger PA, Delaware counsel to the Loan Parties,
each addressed to the Administrative Agent, Collateral Agent, each Continuing
Term Lender and each New Term Loan Lender, dated the Fifth Amendment Effective
Date, in form and substance reasonably satisfactory to the Administrative Agent;

(d) PATRIOT Act and Anti-Money Laundering. The Administrative Agent shall have
received, at least three days prior to the Fifth Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, as has been reasonably requested
in writing at least 10 days prior to the Fifth Amendment Effective Date by the
Administrative Agent;

(e) Borrowing Notice. The Administrative Agent shall have received a notice in
respect of the Additional Repriced Term Loans as required by Section 2(b) of
this Amendment; and

(f) Prepayment. Substantially concurrently with the issuance and funding of the
Term Loans by New Term Loan Lenders on the Fifth Amendment Effective Date,
Borrower shall prepay all of the Existing Term Loans (other than the Repriced
Term Loans) in an amount equal to the aggregate outstanding principal amount
thereof, and will pay all accrued but unpaid interest on all of the Existing
Term Loans, in accordance with Section 2(c) of this Amendment.

The Administrative Agent shall give prompt notice in writing to the Borrower of
the occurrence of the Fifth Amendment Effective Date. The making of the
Additional Repriced Term Loans by the New Term Loan Lenders shall conclusively
be deemed to constitute an acknowledgement by the Administrative Agent and each
New Term Loan Lender, and an agreement of the parties hereto, that each of the
conditions precedent set forth in Section 6 hereof shall have been satisfied in
accordance with its respective terms.

Section 7. Expenses. The Borrower shall pay all reasonable out-of-pocket
expenses of the Administrative Agent incurred in connection with the
preparation, execution and delivery of this Amendment and the other instruments
and documents to be delivered hereunder, if any (including the reasonable fees,
disbursements and other charges of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent).

 

9



--------------------------------------------------------------------------------

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 9. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 11. Effect of Amendment.

(a) On and after the Fifth Amendment Effective Date, the rights and obligations
of the parties to the Existing Credit Agreement shall be governed by the Credit
Agreement, it being understood that those rights and obligations that are
specified in the Existing Credit Agreement as surviving a termination of that
agreement shall survive in accordance with their respective terms and without
prejudice and remain in full force and effect.

(b) Each Loan Party reaffirms its obligations under the Loan Documents to which
it is party and the validity, enforceability and perfection of the Liens granted
by it pursuant to the Security Documents. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement. The parties hereto acknowledge and agree that the
amendment of the Credit Agreement pursuant to this Amendment and all other Loan
Documents amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Loan Documents as in
effect prior to the Fifth Amendment Effective Date.

(c) This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

US FOODS, INC. By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer E & H DISTRIBUTING, LLC
By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer GREAT NORTH IMPORTS, LLC
By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer TRANS-PORTE, INC. By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer US FOODS CULINARY
EQUIPMENT & SUPPLIES, LLC By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer

 

[Signature Page to Fifth Amendment to USF Term Loan Credit Agreement]



--------------------------------------------------------------------------------

FRESH UNLIMITED, INC. By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer BAY-N-GULF, INC. By:  

/s/ Dirk Locascio

  Name: Dirk Locascio   Title: Chief Financial Officer

 

[Signature Page to Fifth Amendment to USF Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as Administrative Agent and Collateral Agent By:  

/s/ David Tuder

  Name: David Tuder   Title: Vice President

 

[Signature Page to Fifth Amendment to USF Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as New Term Loan Lender By:  

/s/ David Tuder

  Name: David Tuder   Title: Vice President

 

[Signature Page to Fifth Amendment to USF Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

Additional Repriced Term Loan Commitments

 

Additional Term Lender

   Additional Repriced Term
Loan Commitment  

CITIBANK, N.A.

   $ 221,603,986.62  



--------------------------------------------------------------------------------

ANNEX I

CONSENT (this “Consent”) to the Fifth Amendment, dated as of June             ,
2018 (the “Amendment”), to the Credit Agreement, dated as of May 11, 2011, as
amended on June 7, 2013, as amended and restated on June 27, 2016, as amended on
February 17, 2017, and as amended on November 30, 2017, and as the same may be
further amended, supplemented, waived or otherwise modified prior to the date
hereof, among the Borrower, the Lenders, the Administrative Agent, and the other
institutions party thereto, including but not limited to the amendments to the
Existing Credit Agreement pursuant to Section 2 and 3 of the Amendment.
Capitalized terms used but not defined in this Consent are used as defined in
the Amendment.

The undersigned Continuing Term Lender hereby irrevocably and unconditionally
approves and consents to the Amendment as a party thereto and elects to continue
all Existing Term Loans held by such Continuing Term Lender (or such lesser
amount as the Borrower may approve, as notified to such Continuing Term Lender
by or on behalf of the Lead Arrangers) as Repriced Term Loans.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

                                                                    
             ,

as a Lender (type name of the legal entity) By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:

 

[Signature Page – Consent to Fifth Amendment to USF Term Loan Credit Agreement]